Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-20 are directed to an abstract idea.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea.
The claims recite, in part “generating a vector for said each content item;  without considering a vector of any content item other than said each content item, using the vector of said each content item to assign said each content item to a group of a plurality of groups that comprises more than two groups;  identifying a set of content items that are assigned to a particular group of the plurality of groups;  for each pair of content items in the set of content items: generating a similarity score for said each pair of content items;  based on the similarity score, determining whether to classify said each pair of content items as similar to each other;  updating similarity data to identify said each pair of content items if it is determined to classify said each pair of content items as similar to each other;  wherein the similarity data associates a first content item with a second content item; based on the similarity data, preventing the second content item from being presented to a particular user for a period of time after the first 
items as similar to each other;  wherein the similarity data associates a first content item with a second content item;  based on the similarity data, preventing the second content item from being presented to a particular user for a period of time after the first content item is presented to the particular user”; “wherein using the vector comprises: for each content item of the plurality of content items: generating a hash value based on the vector generated for said each content item;  based on the hash value, identifying a bucket that is associated with the hash value;  assigning said each content item to the bucket”; “prior to preventing: causing the first content item to be presented to the particular user; receiving input, from a computing device of the particular user, that indicates a preference that the particular user does not wish to see content items that are similar to the first content item;  in response to receiving the input, identifying the second content item”; “storing time data that indicates a length of time in which to prevent similar content items from being presented to the same user;  wherein the length of time is equal to the period of time”; “wherein the similarity data associates a third content item with a fourth content item, wherein the instructions, when executed by the one or more processors, further cause: based on the similarity data, determining that the fourth content item is similar to the third content item;  in response to determining that the fourth content item is similar to the third content item: identifying a content provider that provided the fourth content item;  generating a notification that identifies the fourth content item;  causing the notification to be sent to a computing device associated with the content provider”; “determining that a first content provider that provided the first content item is different than a second content provider that provided the second content item;  based on a particular similar score between the first content item and the second content item and determining that the first content provider is 
plurality of content items: inputting text from said each content item into the vector-generating model to generate a plurality of text vectors for said each content item;  generating a content item vector for said each content item based on the plurality of text vectors, wherein the vector for said each content item includes the content item vector”; and “for each content item of the plurality of content items: inputting an image from said each content item into a vector-generating model to generate an image vector for said each content item;  wherein generating the similarity score comprises: generating a single similarity score for said each pair of content items based on a combination of content item vector and image vector;  or generating two similarity scores for said each pair of content items, one similarity score based on pairs of content item vectors and the other similarity score based on pairs of image vectors”. 

These steps describe the concept of collecting data, analyzing data and displaying results, which corresponds to concepts identified as abstract ideas by the courts. As such, the description in the claims of using a mathematical model vector to organize data is an abstract idea.
The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OSCHTA I. MONTOYA
Examiner
Art Unit 2421


OM


						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421